DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3, 5, 6, 10, 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Henderson et al. (US 9,987,714).

Claim 1:
Henderson discloses an apparatus for automated engagement of a fitting coupled to a structure (abstract), the apparatus (500) comprising a base (base) having a first end (top portion) and a second end (bottom portion) (figs. 3 and 6, col. 10, lines 55-67; see also annotated reproduction of fig. 3, below); a first engagement device (314) movably coupled to the base (base) and positioned relative to the first end (top (figs. 11, col. 12, lines 3-9 and col. 14, lines 23-28; see also annotated reproduction of fig. 3, below); and a second engagement device (306) coupled to the second end of the base (base), the second engagement device (306) including a second member (326) having a channel (332) for receiving the tapered end portion (1106) of the first member (608) after the tapered end portion (1106) of the first member (608) has passed through a hole (1110, 1104) in the fitting to thereby engage the fitting (604, 212) (fig. 12, col 14, lines 34-43; see also annotated reproduction of fig. 3, below).   
Examiner note: The claim limitation the fitting is tightly fit between the first engagement device and the second engagement device with the first engagement device and the second engagement device on opposite sides of the hole is intended use functional language.  The first engagement device and second engagement device of Henderson is fully capable of providing a tight fit of the fitting between them wherein the first engagement device and the second engagement device is on opposite sides of the hole.

    PNG
    media_image1.png
    1028
    1423
    media_image1.png
    Greyscale


Claim 2:
Henderson discloses the apparatus of claim 1, wherein the tapered end portion is conically tapered (see annotated reproduction of fig. 13, below).

    PNG
    media_image2.png
    660
    884
    media_image2.png
    Greyscale

Claim 3:
Henderson discloses the apparatus of claim 1, wherein the first engagement device comprises a mount (704) having an opening that receives the first member (608) (fig. 11, col 13, lines 44-48).

Claim 5:
Henderson discloses the apparatus of claim 1, further comprising a movement device (318) that moves the first member (608) relative to the base in a first direction parallel to an x-axis to position the tapered end portion of the first member either near (figs 5 and 6, col. 12, lines 3-9).

Claim 6:
Henderson discloses the apparatus of claim 5, wherein the movement device comprises a rail (rail) attached to the base (base), the first engagement device (314) being movably coupled to the rail (rail) (see annotated reproduction of fig. 3, above); and a motor (155) for moving the first engagement device (314), and thereby the first member (608), along the rail in the first direction (fig. 3, col. 8, lines 3-8 and col. 11, lines 12-21).

Claim 10:
Henderson discloses the apparatus of claim 1, wherein the tapered end portion (1106) of the first member (608) is sized to allow the tapered end portion (1106) to pass far enough through the hole in the fitting (604, 212) such that the tapered end portion (1106) can be received and secured within the channel (332) of the second member (326) (fig. 14, col. 15, lines 22-33).

Claim 12:
Henderson discloses the apparatus of claim 1, further comprising a control system (606) that controls movement of the first member (608) relative to the base (fig. 6, col. 13, lines 14-17).

Claim 13:
Henderson discloses the apparatus of claim 1, further comprising an end effector (300) that comprises an arm (robotic arm); and a coupling device (304) that is coupled to the arm and that includes the base, the first engagement device, and the second engagement device, wherein the coupling device is adjustable to engage with fittings having thicknesses within a selected range (fig. 3, col. 5, lines 53-60 and col. 10, lines 62-67).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Henderson et al. (US 9,987,714 B2).

Claim 8:
Henderson discloses the apparatus of claim 1 further comprising a spring-loaded positioning system (3604). Henderson fails to disclose a spring-loaded positioning system reflected in the embodiment of figure 3.  Instead, Henderson discloses a movement system comprising any number of devices and/or components needed to move the element installer.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to improve the apparatus for automated engagement of a fitting coupled to a structure as depicted in figure 3 by (fig. 36, col. 28 lines 55-63). See MPEP §2143 A which describes the prima facie obviousness of combining prior art elements according to known methods to yield predictable results.  The results would have been predictable because Henderson discloses a spring-loaded positioning system to facilitate installation of a collar fitting (fig. 36, col. 28, lines 55-66).
 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Henderson as applied to claim 1 above, and further in view of Erickson (US 9,370,819 B2).

Claim 9:
Henderson discloses the apparatus of claim 1; and Henderson fails to disclose a sensor system that generates sensor data for use in guiding movement of the first member relative to the base. Erickson discloses an assembly tool comprising a head and actuator system (abstract); further comprising a sensor (220) (fig. 1, col. 3, lines 50-54).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to improve the apparatus for automated engagement of a fitting coupled to a structure of Henderson by providing a sensor as taught by Erickson in order to facilitate positioning of components of the apparatus within a confined space (col. 1, lines 42-45).  See MPEP §2143 A which describes the prima facie obviousness of combining prior art elements according to known methods to yield predictable results. The results would have been predictable because the prior art .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 2 are rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 16 and 17 of U.S. Patent No. 10,870,180 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 16 and 17 of U.S. Patent No. 10,870,180 B2 render obvious the claim limitations of claims 1 and 2 of the instant application.

Instant Application
U.S. Patent 10,870,180
Claim 1:








 an apparatus for automated engagement of a fitting coupled to a structure, the apparatus comprising:


a base having a first end and a second end;
a first engagement device movably coupled to the base and positioned relative to the first end of the base,
a second engagement device coupled to the second end of the base,
the first engagement device including a first member having a tapered end portion; and
the second engagement device including a second member having a channel for receiving the tapered end portion of the first member after the tapered end portion of the first member has passed through a hole in the fitting to thereby engage the fitting.
Claim 16:
A handler system for handling a structure, the handler system comprising
a plurality of towers; and,
a plurality of end effectors coupled to the plurality of towers, wherein each of the plurality of end effectors is movably coupled to a corresponding tower of the plurality of towers and comprises;
an arm coupled to the tower; and,
a coupling device for use in automated engagement of a corresponding fitting 
a base;

a first engagement device movably coupled to the base; and,

a second engagement device fixedly coupled to the base; wherein,
the first engagement device includes a first member having a tapered end portion and
the second engagement device includes a second member having a channel configured to receive the tapered end portion of the first member.
Claim 2:
The apparatus of claim 1, wherein the tapered end portion is conically tapered.
Claim 17:
The handler system of claim 16, wherein the tapered end portion is conically tapered to allow the tapered end portion to pass through a range of diameters of a hole in the corresponding fitting.


Allowable Subject Matter
Claims 4, 7 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
A statement of reasons for the indication of allowable subject matter is recorded in the Non-Final Office Action with a notification date of 27 October 2020.

Response to Arguments
Applicant's arguments filed 27 January 2021 have been fully considered but they are not persuasive.
On page 2, applicant argues the rejection of claims 1-3, 5, 6, 10, 12 and 13 under 35 U.S.C. 102 as being anticipated by Henderson is improper because Henderson fails to disclose or fairly suggest the claim limitation “to thereby engage the fitting such that the fitting is tightly fit between the first engagement device and the second engagement device with the first engagement device and the second engagement device on opposite sides of the hole.  Examiner disagrees.
MPEP § 2115 Material or Article Worked Upon by Apparatus states a claim is only limited by positively recited elements.  Inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims. In re Otto, 312 F.2d 937, 136 USPQ 458, 359 (CCPA 1963).  In this case, applicant’s claimed invention is an apparatus for automated engagement of a fitting.  The fitting is the article that is worked upon by applicant’s invention. Henderson anticipates all positively recited structural elements of applicant’s claimed invention.  Applicant’s claimed invention also includes a fitting which is worked upon (engaged) by first and second engagement devices.  The undefined, undisclosed and unclaimed sizes and shapes of the fitting have been given the appropriate patentable weight in accordance with MPEP § 2115.
On page 4, applicant argues the rejection of claims 8 and 9 under 35 U.S.C. 103 as being unpatentable over the prior art of record is improper because they depend from an allowable base claim.  Examiner disagrees.  As recited above, the prior art of record anticipates or renders obvious applicant’s claimed invention as recited by claims 1-3, 5, 6, 8-10, 12 and 13.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lee A Holly whose telephone number is (571)270-7097.  The examiner can normally be reached on Monday - Friday 8:00 to 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Lee A Holly/Primary Examiner, Art Unit 3726